DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2022 has been entered. 
Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered. 
Applicant states, “to improve clarity and advance prosecution, Applicant amends claim 1 to clearly define that it is a terminus of the flow channel that is located on the outer lateral side edge of the lip, and the terminus is oriented along a line that substantially defines a tangent to the outer lateral side edge of the lip”.
For clarification purposes, while Applicant states that claim 1 has been amended “to clearly define that it is a terminus of the flow channel that is located on the outer lateral side edge of the lip”, this is not what is claimed.  Claim 1, states however, “a respective outlet portion of each of the plurality of flow channels is provided on an outer lateral side edge of a lip of the body”.  Therein, it is the “respective outlet portion” not the terminus that is provided on an outer lateral side edge of a lip of the body.
Applicant argues that El Safty fail to teach " a terminus of the flow channel is oriented along a line that substantially defines a tangent to the outer lateral side edge of the lip”.  Applicant points to paragraphs  [0018], [0022] and [0068], and canceled claim 8 of Applicant's Published Application (U.S. Application Publication No. 2019/0345909 Al) for support of the amendments.  However, a review of the specification indicates a lack of support for this limitation.  More specifically, the phrase “oriented along a line that substantially defines a tangent” is not found in the specification.  While explicit support in the specification is not required, the scope of the new limitation amounts to a lack of possession of the claimed invention.  Because the phrase “along a line” reasonably includes a plane or planes that run parallel to or beside the tangent line, the limitation broadens the scope of the claim beyond the scope of the Applicant’s possession, and is considered new matter.
Furthermore, since the scope of the new limitation is actually broader than the scope of the previous claim language, the Examiner’s position is that El Safty still teaches amended claim 1. 
Applicant additionally argues El Safty fails to teach a unitary body wherein “the unitary body is substantially circular when viewed in one orientation and bell- shaped having an arcuate waist when viewed in a perpendicular orientation”, as required by amended claim 1.  
Regarding Applicants assertion that El Safty fails to teach a unitary body, Examiner respectfully disagrees.  The definition of unitary is: 1a: of or relating to a unit; 1b: based on or characterized by unity or units (“Unitary.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/unitary. Accessed 6 May. 2022.).  The rejection of record interpreted the unitary body in El Safty as units 104, 105.  Since 104 and 105 are fastened together with fasteners at 106, the combination of 104 and 105 form a unitary body; also see Col 4, ll. 17-28.  There is nothing in Applicant’s specification or claims or the definition of “unitary” to preclude the interpretation of 104, 105 as the unitary body.
Regarding the limitation “the unitary body is substantially circular when viewed in one orientation and bell- shaped having an arcuate waist when viewed in a perpendicular orientation”, El Safty teaches the unitary body(104,105) is substantially circular when view in one orientation(as viewed in Fig 2) and bell-shaped having an arcuate waist when view in a perpendicular orientation(the lower wall of 104 is bell-shaped, the inner wall of 105 is also bell-shaped and has an arcuate waist in the perpendicular view; see the annotated figure below).  
Therein, it is Examiner’s position that El Safty still teaches all required elements of amended claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10-12, 14-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, "a terminus of the flow channel is oriented along a line that substantially tangentially defines a tangent to the outer lateral side edge of the lip”.  While paragraphs  [0018] and [0022] provide support for the terminus of the flow channel is substantially tangentially oriented relative to the lip.  The specification is generally silent regarding the terminus being oriented along a line that substantially tangentially defines a tangent to the outer lateral side edge of the lip. The drawings also do not support this limitation.  More specifically, the phrase “oriented along a line that substantially defines a tangent” is not found in the specification.  While explicit support in the specification is not required, the scope of the new limitation amounts to a lack of possession of the claimed invention.  Because the phrase “along a line” reasonably includes a plane or planes that run parallel to or beside the tangent line, the limitation broadens the scope of the claim and there is not sufficient support in Applicant’s disclosure to support such limitation.  Examiner considers this limitation new matter.
Claims 2-6, 10-12, 14-18 and 20 also contain new matter by virtue of their dependency on Claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 10-11, 15, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El Safty (US 2015/0233248).  Equivalent document, El Safty (US Pat No. 10544675), to be referenced hereinafter.
In Reference to Claim 1
El Safty teaches:
A turbine rotor assembly(100; Fig 1) including a unitary body(104,105; 104 and 105 are fastened together with fasteners at 106 to form a unitary body; Col 4, ll. 17-28) including at least one inlet(108) for inlet of a fluid into the rotor assembly(Col 4, ll. 17-28) and a plurality of flow channels(114,115,118) extending through the unitary body and terminating in an outlet portion(outlet of 119), the at least one inlet in fluid communication with each of the plurality of flow channels(108 supplies working fluid to the plurality of flow channels).
wherein the unitary body(104,105) is substantially circular when viewed in one orientation(as viewed in Fig 2 at least 104 is substantially circular) and bell-shaped having an arcuate waist when view in a perpendicular orientation(the lower wall of 104 is bell-shaped, the inner wall of 105 is also bell-shaped and has an arcuate waist in the perpendicular view; see the annotated figure below),
a respective outlet portion of each of the plurality of flow channels is provided on an outer lateral side edge of a lip of the body(see annotated figure below), and a terminus(see annotated figure below) of the flow channel is oriented along a line that substantially defines a tangent to the outer lateral side edge of the lip(the terminus of outlet portions 118, 119 are oriented along a line that substantially defines a tangent to the radially outer lateral side of the lip; further since the claim nor the specification define the term “substantially”, the plain definition of the term is used to construe the scope of the claim.  “Substantially”, meaning considerable in importance, value, degree, amount or extent. (n.d.) American Heritage® Dictionary of the English Language, Fifth Edition. (2011).  Since the terminus of 119 is orientated a considerable amount in the tangential direction of the lateral side edge of the lip, the terminus of 119 is also oriented along a line that substantially defines a tangent to the radially outer lateral side of the lip) in order to create rotational force and tangential thrust as the fluid exits the respective outlet portion(the flow channel outlet portions create rotational force and tangential thrust as the working fluid exits the outlet portions since each flow channel and its respective terminus is oriented along a line that substantially defines a tangent to the outer later side edge, any flow discharging from a flow channel and its respective terminus would have a component in the tangential direction to create thrust in the tangential direction; Col 5, ll. 14-16),
and each of the plurality of flow channels is arcuate and continuous without obstruction between the at least one inlet and a converging-diverging nozzle(as shown in Fig 1-2 at least portion 114 of the flow channel is arcuate and the flow channel, interpreted as 114,115 and 118, is continuous between inlet 108 and nozzle 119; further because the flow channels 114, 115, 118  are without physical obstructions, they meet the claim limitations, in fact, as viewed in Fig 1-2 the channel appears to widen in a flow direction between inlet 108 and the nozzle 119) in order to translate axial flow of the working fluid into the rotor assembly into radial flow to provide rotation of the rotor assembly(“in order to translate axial flow of the working fluid into the rotor assembly into radial flow to provide rotation of the rotor assembly” is interpreted as an intended result and does not provide a patentable distinction over the prior art structure).

    PNG
    media_image1.png
    551
    831
    media_image1.png
    Greyscale

In Reference to Claim 2
El Safty teaches:
A turbine rotor assembly as claimed in claim 1(see rejection of claim 1 above) associated with a shaft(116) in order to create usable work used to generate electricity(Col 1, ll. 30-31; Col 3, ll. 39-49).
In Reference to Claim 4
El Safty teaches:
A turbine rotor assembly as claimed in claim 1(see rejection of claim 1 above) wherein the turbine rotor assembly is driven by the fluid(Col 2, ll. 43-61; Col 5, ll. 53-60).
In Reference to Claim 5
El Safty teaches:
A turbine rotor assembly as claimed in claim 4(see rejection of claim 4 above) wherein the fluid is a compressible and liquefiable vapour(steam; Col 5, ll. 53-60).
In Reference to Claim 10
El Safty teaches:
A turbine rotor assembly as claimed in claim 1(see rejection of claim 1 above), wherein the respective outlet portion including the converging-diverging nozzle(115,118 are converging-diverging nozzle as shown in Fig 2) creates tangential thrust and cause the rotor to rotate(“creates tangential thrust and cause the rotor to rotate” is interpreted as an intended result and does not provide a patentable distinction over the prior art structure, also see Col 5, ll. 26-38).
In Reference to Claim 11
El Safty teaches:
A turbine rotor assembly as claimed in claim 1(see rejection of claim 1 above), wherein each respective outlet portion is coplanar with one another to create the maximum speed of rotation(“to create the maximum speed of rotation” is interpreted as an intended result and does not provide a patentable distinction over the prior art structure, also see Claim 1 – all exit nozzle in a single plane).
In Reference to Claim 15
El Safty teaches:
A turbine rotor assembly as claimed in claim 8(see rejection of claim 8 above), wherein a lower wall of body extends substantially concentrically with the arcuate waist of the body(the lower wall of 104 extends substantially concentrically with the arcuate waist, see annotated figure below) in order to minimize the amount of material used to form the body(“in order to minimize the amount of material used to form the body” is interpreted as an intended result and does not provide a patentable distinction over the prior art structure).

    PNG
    media_image2.png
    523
    497
    media_image2.png
    Greyscale

In Reference to Claim 17
El Safty teaches:
A turbine rotor assembly as claimed in claim 1(see rejection of claim 1 above), wherein each of the plurality of flow channels provided in the body includes at least one convergence zone(Fig 2; 115 is a convergence zone).
In Reference to Claim 18
El Safty teaches:
A turbine rotor assembly as claimed in claim 17(see rejection of claim 17 above), wherein the at least one convergence zone in each flow channel is provided adjacent to but spaced from the outlet portion of each flow channel(as shown in Fig 2, the convergence zone 115 is adjacent but spaced along a flow direction from the outlet of 119) to form a nozzle which is integrated into each flow channel when the rotor is formed(Col 4, ll. 48-60).
In Reference to Claim 20
El Safty teaches:
A turbine rotor assembly as claimed in claim 17(see rejection of claim 17 above), wherein:
a divergence zone(see annotated figure above) is provided in each flow channel adjacent to but spaced from the outlet portion of each flow channel downstream from the at least one convergence zone(see annotated figure above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Safty.
In Reference to Claim 16
El Safty teaches: 
A turbine rotor assembly as claimed in claim 1(see rejection of claim 1 above) wherein the body is formed from a metallic material(In Fig 1 of El Safty the body is shown in section with cross hatching to indicate metal material. See MPEP 608.02 Section IX – Drawing Symbols)  
Additionally, the selection of a known material to construct the body before the effective filing date of the claimed invention was held to be obvious. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) 
El Safty fails to explicitly teach:
 wherein the body is formed from a metallic or elastomeric material that is sintered or 3D printed.
The limitation “the body is formed from a metallic or elastomeric material that is sintered or 3D printed” is a product-by-process limitation.
It has been held in re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). “[I]t is the patentability of the product claimed (in this case the body) and not of the recited process steps (in this case the sintering or 3D printing process) which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” (see MPEP 2113)

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Safty in view of Fritz et al. (US 20180066580), hereinafter: “Fritz”.
In Reference to Claim 3
El Safty teaches: 
A turbine rotor assembly as claimed in claim 1(see rejection of claim 1 above)
El Safty fails to teach:
 associated with the shaft via a magnetic coupling attached to the rotor assembly and which is magnetically associated with a magnetic coupling attached to the shaft.
Fritz teaches:
	A rotor assembly(2,3) associated with a shaft(P[0046]) via a magnetic coupling(4,8) attached to the rotor assembly(P[0038]) and which is magnetically associated with a magnetic coupling(4,9) attached to the shaft(P[0038]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify El Safty to incorporate the teachings of Fritz, to replace the friction mount and shaft connection with a magnetic coupling to achieve predictable results.  In this case, the predictable results is the transmission of power between shafts in fluidicly isolated areas in a contact-free manner.

In Reference to Claim 14
El Safty teaches: 
A turbine rotor assembly as claimed in claim 1(see rejection of claim 1 above) further including an opening(106) provided into the body extending from a lower wall(see annotated figure above) of the body to receive a fastener(Col 4, ll. 17-20)
El Safty fails to teach:
attaching a magnetic coupling to the body.
Fritz teaches:
	A rotor assembly(2,3) associated with a shaft(P[0046]) via a magnetic coupling(4,8) attached to the rotor assembly(P[0038]) and which is magnetically associated with a magnetic coupling(4,9) attached to the shaft(P[0038]), further including a fastener bolt or screw connection(P[0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify El Safty to incorporate the teachings of Fritz, to replace the friction mount and shaft connection with a magnetic coupling attached via a fastener bolt or screw connection to achieve predictable results.  In this case, the predictable results is the fastening of two separate components.  In combination, there must be opening provided in both of the magnetic coupling and the lower wall of the body to accommodate the fastener bolt or screw.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Safty in view of Ohman (US 10788203), hereinafter: “Ohman”.
In Reference to Claim 6
El Safty teaches: 
A turbine rotor assembly as claimed in claim 4(see rejection of claim 4 above)
El Safty fails to teach:
the fluid is a zeotropic fluid mixture.
Ohman teaches:
A turbine(12) for use in generating electricity, wherein the fluid is a zeotropic fluid mixture(Col 2, ll. 8-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify El Safty to incorporate the teachings of Ohman to use a zeotropic fluid as the working fluid to reduce the thermodynamic losses due to varying temperature evaporation(Col 2, ll. 8-14).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Safty in view of Osang (DE 102009005872), hereinafter: “Osang”.  The English translation of Osang is referenced hereinafter.
In Reference to Claim 12
El Safty teaches: 
A turbine rotor assembly as claimed in claim 1(see rejection of claim 1 above)
El Safty fails to teach:
wherein each of the plurality of flow channels is at least partially helical extending from a portion of the body adjacent to the at least one inlet to each respective outlet portion of the plurality of flow channels.
Osang teaches:
A turbine(12) for use in generating electricity(P[0060], wherein each of the plurality of flow channels(6) is at least partially helical(as shown in Fig 1) extending from a portion of the body adjacent to the at least one inlet(as center proximate 5, Fig 1, P[0083]) to each respective outlet portion(7,13) of the plurality of flow channels(P[0082]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine these two references because it is obvious to substitute one known element for another to obtain predictable results.  See MPEP 2143(B). 
 In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify El Safty to incorporate the teachings of Osang to use at least partially helical flow channels in lieu of the flow channel taught by El Safty as both references are directed to gaseous turbine wheels which utilize differential pressure of a gaseous fluid to generate torque which is transmitted to a shaft to produce work, and which would yield achieve predictable results.  The predictable result is guiding the working fluid from the inlet of the turbine to the outlet.  
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20060230742 A1
Witteveen; Gustaaf Jan
US 7824149 B2
Brewer; Christopher
CZ 302324 B6
MAJCHRAKOVA VIKTORIA
GB 2491586 A
LOZUPONE VITO

The above references are cited for teaching similar reaction turbine device with outlet nozzles oriented tangentially to an outer lateral side edge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745